Citation Nr: 1418405	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-02 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative arthritis of the right knee, and if so, whether the reopened claim should be granted.

3.  Entitlement to an increased rating for right shoulder degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and witness, S.C.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from February 1986 to May 1991.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and San Diego, California.  Jurisdiction now resides with the RO in Detroit, Michigan.

Although the RO has determined that new and material evidence has not been submitted to reopen the claim for service connection for degenerative arthritis of the right knee, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Veteran testified before the undersigned at a March 2012 Travel Board hearing.  The hearing transcript is of record.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  Thus, the Veteran's claim for service connection for PTSD is deemed to include any psychiatric disability.

The issue(s) of entitlement to an increased rating for right shoulder degenerative arthritis and entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, and the reopened claim for service connection for generative arthritis of the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2006 rating decision, the RO denied the Veteran's claim for service connection for degenerative arthritis of the right knee.

2.  The evidence associated with the claims file subsequent to the April 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for degenerative arthritis of the right knee, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for degenerative arthritis of the right knee.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis of the right knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  See 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the claim for service connection for degenerative arthritis of the right knee.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claim.  

New and Material Evidence to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

In April 2006, the RO denied service connection for degenerative arthritis of the right knee based on a finding that there was no evidence that the Veteran's pre-existing right knee disability was aggravated in service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was submitted in October 2008.

The evidence at the time of the April 2006 denial included a May 1981 operative report from Mount Clemons General Hospital, which indicates that approximately 5 years prior to his entrance into military service, the Veteran underwent an attempted arthroscopic and meniscal shave with arthrotomy and partial lateral meniscectomy of the right knee.  The report also notes that the Veteran had experienced two prior episodes of his knee locking.  He was diagnosed at that time with a bucket handle tear, lateral meniscus of the right knee.  The record also contained service treatment records, including the Veteran's January 1986 enlistment examination for the U.S. Coast Guard, which notes that he underwent right knee orthoscopic surgery with cartilage removal prior to service.  The report also indicates that the Veteran had treatment following his operation and healed 100 percent, with full range of motion and no weakness or pain.  June 1987 private treatment records showed that the Veteran was admitted to the hospital for arthroscopic surgery of the right knee due to complaints of knee locking and instability.  He was diagnosed at that time with internal derangement of the right knee, probable partial torn meniscus.  

The record also included the report of a June 2005 VA examination.  The Veteran reported a history of two arthroscopic surgeries on his right knee in 1988.  He was diagnosed with degenerative arthritis of the right knee.

The record also included a March 2006 statement from the Veteran, contending that while working on deck in service, his right knee gave out and locked up, preventing him from straightening it into a normal position.  He indicated that he reported the injury to the ship medic, who referred him to the local civilian hospital, where he had surgery and limited physical therapy.  He also stated that once he was deemed fit, he returned to sea service for several months, until he was transferred off the boat.  He claimed further that he suffered with severe pain and stiffness for the rest of his tour of duty due to the in-service knee injury and subsequent surgery, and that he continued to have pain and other problems with his right knee.

The evidence added to the record since the previous final denial includes the report from a December 2008 VA examination.  The Veteran reiterated his contentions regarding an in-service injury to his right knee, followed by surgery at a local civilian hospital.  He was diagnosed with degenerative arthritis of the right knee with medial meniscus repair, which the examiner noted was due to an in-service injury, according to the history provided by the Veteran.  The examiner did not indicate that it was his opinion that the Veteran's right knee disability developed as a result of his reported in-service injury.  In fact, he offered no etiological opinion at all.

The evidence also includes the Veteran's statements, including his testimony from his March 2012 Travel Board hearing, wherein he suggested that he had a pre-existing right knee disorder, albeit not as severe as his current right knee disability, that was aggravated during active duty, specifically during his time aboard the U.S. Coast Guard Cutter Mesquite.  In this regard, when asked if he had a right knee problem before service, he responded that he did not have a torn cartilage, but he did have occasional falls and injuries as a child, but nothing that had ever caused an internal injury to his knee joint.  See March 2012 Travel Board hearing transcript.

This new evidence relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran's current right knee disability is related to his active military service, in that he had a pre-existing right knee disability that was aggravated during his tour of duty aboard the U.S. Coast Guard Cutter Mesquite. The new evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for degenerative arthritis of the right knee is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.  The development of the reopened claim is addressed below.  


ORDER

New and material evidence has been presented, and the claim for service connection for degenerative arthritis of the right knee is reopened; the appeal is granted to this extent only.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The evidence of record shows that the Veteran underwent right knee orthoscopic surgery with cartilage removal prior to service, but that he had treatment following his operation and healed 100 percent, with full range of motion and no weakness or pain.  The Veteran contends that he injured his right knee during active duty onboard the U.S. Coast Guard Cutter Mesquite in 1987 or 1988.  Private treatment records show that the Veteran underwent arthroscopic surgery of the right knee due to complaints of knee locking and instability, during active duty in June 1987.  He was diagnosed at that time with internal derangement of the right knee, probable partial torn meniscus.  The post-service medical evidence of record shows that the Veteran has been diagnosed with degenerative arthritis of the right knee.  Accordingly, the Board finds that the evidence shows that the Veteran may have had a pre-existing right knee disability that was aggravated during active duty, or in the alternative, that his current right knee disability was incurred as a result of an injury during active duty.  There is no medical opinion of record addressing the etiology of the Veteran's current right knee disability.  

Accordingly, the Board finds that an examination and opinion is needed to determine whether the currently diagnosed right knee disability was incurred or aggravated during the Veteran's active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

Service treatment records show that the Veteran was treated during active duty for situational depression, depression with suicidal ideation, and alcoholism.  

The post-service medical evidence of record shows that the Veteran has reported psychiatric symptoms in service that have continued ever since.  These records also show that he has been diagnosed with and treated for PTSD, related to his unsubstantiated reports of falling overboard and almost drowning, while serving on the U.S. Coast Guard Cutter, Mesquite during active duty in the U.S. Coast Guard in 1988.  The December 2008 VA examiner also diagnosed the Veteran with Major Depressive Disorder, which he concluded was not related to service, due to the fact that the Veteran reported his depressive symptoms started as a prepubescent, most likely as a result of physical and sexual abuse as a child.  However, the examiner also concluded that he could not determine whether some of the Veteran's symptoms, such as depression, passive suicidal thoughts and isolativeness were due to his PTSD or his Major Depressive Disorder.  The Board finds that this opinion is confusing and contradictory, and therefore, lacks probative value, and is inadequate for evaluation purposes.  The Board also notes that the examiner did not offer an opinion as to whether any pre-existing depression was aggravated during the Veteran's active military service.   

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  However, the only medical opinion regarding the etiology of the diagnosed psychiatric disabilities lacks probative value, and is therefore, inadequate for rating purposes.  
Accordingly, the Board finds that the Veteran should be afforded another VA psychiatric examination to determine whether any currently demonstrated psychiatric disability was incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. § 5103A(d) (West 2002).

During his March 2012 Travel Board hearing, the Veteran also reported that he was sexually assaulted by fellow crewmembers during an initiation ceremony onboard the U.S.S. Mesquite.  Specifically, he claims that crewmembers forced him to do initiation-type activities, while he was naked and blindfolded, including one activity that caused his genitalia to be hyperextended.  The Veteran testified that within six months of the assault, he began to drink excessively and to have nightmares, and that he started to get poor performance marks.  According to the Veteran, after he left the Coast Guard Cutter Mesquite, around the latter part of 1988, he really started experiencing major problems related to the incidents onboard.  He claims that when he got to the Coast Guard Academy, his drinking became a problem.  He got into trouble during a drinking episode at the Academy and was reprimanded and referred to the Navy for alcohol and substance abuse treatment, which he completed, but later on towards the end of his enlistment, he attempted to take his own lift and was institutionalized for two weeks at the Institute for Living in Hartford, Connecticut, where he remained until his release from active duty.

Service connection for PTSD, requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in- service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The Veteran's claim for service connection for PTSD is predicated in part, on sexual assault (military sexual trauma (MST)).  The most recent revisions to 
38 C.F.R. § 3.304(f) amending the adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, did not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience.  75 Fed. Reg. 39843 (July 13, 2010).  This is because these types of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(3) to (f)(4).

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did. It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than her service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2013). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not necessarily limited to: a request for a transfer to another military duty assignment; deterioration in the Veteran's work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In Patton, the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal (sexual) assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD, which allegedly was precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over- the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.

In addition, the Court in Patton and YR noted an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996), that a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  It may be in a claim, as here, which is predicated on military sexual trauma (MST).

With respect to the facts of this particular case, service treatment records show that in November 1989, at the U.S. Coast Guard Academy, the Veteran was diagnosed with insomnia and situational depression due to family/domestic problems.  April 1991 treatment records from the Coast Guard Academy show that he was noted to have depression with suicidal ideation and it was recommended that he be admitted to the hospital for treatment.  An April 1991 clinical psychiatric evaluation from the U.S. Coast Guard Academy Clinic shows that the Veteran was referred there after going AWOL.  He was evaluated and thought to be in emotional distress.  He was diagnosed after mental examination with a history of alcohol abuse and dependency, and rule out personality disorder not otherwise specified with severe  borderline traits.  The doctor noted that the Veteran had a recent history of unstable and intense interpersonal relationships, impulsiveness, alcohol abuse and dependency, suicidal ideation, intense anger, and poor judgment, with a recent decrease in his work functioning.  He recommended that the Veteran be separated from the Coast Guard, secondary to his underlying hostility, dangerousness and suicidal ideation.

Service personnel records show that the Veteran received low marks for the performance evaluation period ending in November 1989, due to such factors as going AWOL, inability to deal appropriately with a stressful situation, lack of willingness to conform to the policies and decisions of seniors, disobeying direct orders, and by showing a lack of loyalty and pride to the Coast Guard, his unit, and supervisor.  In June 1990, he was counseled for absenting himself from an assigned administrative watch.  He was later found to have violated Articles 92 and 134 of the UCMJ, for an incident in December 1990 involving the use of alcohol.  He was reduced to pay grade E-3, fined 1/2 months' pay for a period of one month, and his on-base driving and parking privileges were suspended for one year.  In addition, he was also screened by the command drug and alcohol representative who referred him to the Navy Counseling and Assistance Center (CAAC) in Groton, Connecticut.  The CAAC counselor recommended participation in a level two treatment program and a stress management course.  In March 1991, he was placed on misconduct probation for six months due to repeated acts of misconduct with military authorities.

Furthermore, as noted above, VA treatment records show that he has been treated for depression, PTSD and alcoholism.  In addition, family members of the Veteran have submitted statements indicating that his behavior changed after his discharge from the military.

As such, the AMC should also schedule the Veteran for a VA examination with a VA psychiatrist or other qualified mental health care provider to review the file to determine whether he meets the criteria for a PTSD diagnosis and, if so, whether there are any indications (behavior changes, etc., including after his military service) the Veteran was sexually assaulted while in the military, as another means of trying to corroborate his alleged MST.  In other words, if the VA examiner determines the Veteran's suffers from PTSD or other psychiatric disorder, he or she should then determine whether the Veteran's alleged sexual assault in service is the reason for this diagnosis or any other current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4).  

Although the Board must make the ultimate finding of fact concerning the occurrence of a stressor, VA regulation as mentioned provides that VA adjudicators may submit any evidence it receives to an appropriate medical or mental health care professional for an opinion as to whether it indicates that a personal assault occurred resulting in PTSD.  38 C.F.R. § 3.304 (f)(4).  The Board also notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(4), VA may submit any evidence that it receives concerning the alleged MST to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau, supra, that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on MST.  Patton, supra, and YR, supra.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In this case, the Veteran was afforded his most recent VA examination in connection with his service-connected right shoulder disability over five years ago, in December 2008.  The Veteran reported during his March 2012 Travel Board hearing that his disability has worsened since that time.  See March 2012 Travel Board hearing transcript.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

The Board also notes that the Veteran testified during his March 2012 Board hearing that he received mental health treatment at the Institute for Living in Hartford, Connecticut for two weeks during active duty in the U.S. Coast Guard Academy.  However, service personnel records indicate that he was treated in December 2008 at the Navy Counseling and Assistance Center (CAAC) in Groton, Connecticut.  There are no records of treatment for either institution currently associated with the claims file.  The Veteran also testified that he was diagnosed during VA outpatient treatment with PTSD as early as 1991.  The Veteran also testified that he received regular treatment for his right shoulder disability at the VA Medical Center.  There are no VA treatment records dated before 2005 or after November 2008 currently associated with the claims file or Virtual VA e-folder.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

The Board also notes that the Veteran has reported that he is receiving disability benefits from the Social Security Administration (SSA) for depression and other disabilities.  See December 2008 VA examination report.  The record does not reflect that the RO has attempted to obtain a copy of the SSA disability determination for the Veteran or the records upon which the determination was based.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

The SSA records are relevant to the Veteran's claim because they could contain information as to the onset or aggravation of his claimed psychiatric disability.  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

2.  Take the necessary steps to obtain any inpatient treatment records or hospital reports for the Veteran from the Institute for Living in Hartford, Connecticut, or the Navy Counseling and Assistance Center (CAAC) in Groton, Connecticut.  

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.  

The RO should also obtain any outstanding VA medical records dated from 1991 to the present.

3.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his psychiatric disorder(s).  The claims folder contents must be made available to the examiner for review.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) If the examining physician finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis; 

(i) If the stressor involves a MST event, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service.  The examiner is specifically asked to comment upon the Veteran's excessive drug abuse and alcoholism, depressive symptoms, and other lay testimony as to behavioral changes after the claimed incident.

OR, alternatively, 

b) If the examining physician finds that the Veteran does not have PTSD, he/she should provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, afford the Veteran an examination to determine the etiology of any current right knee disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any right knee disability found.  The examiner should consider the history and contentions noted in the body of this remand.

Given the fact that a right knee disorder was noted at entry (and that the presumption of soundness therefore does not apply), the examiner should also provide an opinion as to whether it is at least as likely as not that the noted right knee disorder was aggravated during active duty (i.e. there was an increase in severity of the underlying disorder beyond expected natural progression during service).  If the answer to the previous question is that there was no such aggravation, state whether it is at least as likely as not that a non-preexisting right knee disorder had its onset during active service.  A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Then, afford the Veteran a VA examination to evaluate the current severity of his service-connected right shoulder disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should also note any deformity, nonunion, malunion or history of dislocation of the shoulder.

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

7.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


